               Case 19-20903                    Doc 3           Filed 05/28/19     Entered 05/28/19 13:52:42       Page 1 of 1     5/28/19 1:04PM




                                                               United States Bankruptcy Court
                                                                      District of Connecticut
 In re      Hermitage Inn Real Estate Holding Company, LLC                                             Case No.
                                                                                 Debtor(s)             Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Hermitage Inn Real Estate Holding Company, LLC in the above captioned action,
certifies that the following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly
own(s) 10% or more of any class of the corporation's(s') equity interests, or states that there are no entities to report under
FRBP 7007.1:



    None [Check if applicable]




 May 28, 2019                                                        /s/ Douglas S. Skalka
 Date                                                                Douglas S. Skalka ct00616
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Hermitage Inn Real Estate Holding Company, LLC
                                                                     Neubert, Pepe & Monteith, P.C.
                                                                     195 Church Street, 13th Floor
                                                                     New Haven, CT 06510
                                                                     203-821-2000 Fax:203-821-2008
                                                                     dskalka@npmlaw.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
